Exhibit 10.3

 

PENN VIRGINIA CORPORATION

Fourth Amended and Restated 1995 Directors’ Compensation Plan

 

1. Purpose.

 

The purposes of the Plan are to attract and retain the services of experienced
and knowledgeable directors and to encourage Non-employee Directors of Penn
Virginia Corporation to acquire a proprietary and vested interest in the growth
and performance of the Company, thus enhancing the value of the Company for the
benefit of its shareholders.

 

2. Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

  (a) “Account” means the bookkeeping reserve account established and maintained
for each Non-employee Director pursuant to Section 7(b) hereof solely to
determine the amount of Deferred Common Stock Units payable to the Non-employee
Director pursuant to Section 7 and shall not constitute a separate fund of
assets. Each such Account shall consist of such subaccounts as the Committee
deems necessary or desirable for the administration of the Plan.

 

  (b) “Board” means the Board of Directors of the Company.

 

  (c) “Cashless Exercise” means the manner of exercise of an Option described in
Section 6(h).

 

  (d) “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

  (e) “Committee” means the Compensation and Benefits Committee of the Board.

 

  (f) “Company” means Penn Virginia Corporation.

 

  (g) “Deferred Common Stock Unit” means a bookkeeping entry representing a
single Share.

 

  (h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (i) “Fair Market Value” means with respect to the Common Stock on any given
date the closing stock market price for a Share (as reported by the New York
Stock Exchange, any other exchange on which the Shares are listed or any other
recognized stock quotation service), or in the event that there shall be no
closing stock price on such date, the closing stock price on the date nearest
preceding such date.

 

  (j) “Grant Date” means the date on which an Option is granted or a Share or
Deferred Common Stock Unit is issued pursuant to Section 5 of the Plan.

 

  (k) “Option” means any stock option granted under the Plan and described in
Section 6 hereof. All Options shall be non-qualified options.

 

  (l) “Option Agreement” means a written instrument evidencing an Option granted
hereunder and signed by an authorized representative of the Company and the
Optionee.

 

  (m) “Non-employee Director” means each director of the Company who is not an
employee of the Company.

 

  (n) “Optionee” means a Non-employee Director who receives an Option under the
Plan.

 



--------------------------------------------------------------------------------

  (o) “Plan” means the Fourth Amended and Restated 1995 Directors’ Compensation
Plan.

 

  (p) “Share Distribution” means any cash dividend or other distribution paid by
the Company on account of the Shares.

 

  (q) “Shares” means shares of Common Stock of the Company.

 

3. Administration.

 

Subject to the terms of the Plan, the Committee shall have the power to
interpret the provisions and supervise the administration of the Plan.

 

4. Shares Subject to the Plan.

 

Subject to adjustment as provided in Section 8, the total number of Shares which
may be issued pursuant to the Plan shall be 600,000 Shares. Any Shares issued
pursuant to the Plan may consist, in whole or in part, of authorized and
unissued Shares or treasury Shares. Shares subject to Options that either wholly
or in part expire or are forfeited or terminated shall be available for future
issuance under the Plan.

 

5. Payment of Cash and Grant of Shares, Deferred Common Stock Units and Options.

 

Each Non-employee Director shall receive such compensation, consisting of such
respective amounts of cash, Shares, Deferred Common Stock Units and Options, as
the Board shall determine payable at such times as the Board shall determine.
Each Non-employee Director may elect to receive any of his cash payments in
Shares or Deferred Common Stock Units. Only whole Shares and Deferred Common
Stock Units shall be issuable upon any such election, and any right to a
fractional Share or fractional Deferred Common Stock Unit shall be satisfied in
cash. Each Non-employee Director may elect to defer his receipt of cash or
Shares payable hereunder in accordance with the terms and conditions of the Penn
Virginia Corporation Non-Employee Directors Deferred Compensation Plan.

 

6. General Terms Regarding Option Grants.

 

The following provisions shall apply to each Option:

 

(a) Option Price. The purchase price per Share purchasable under an Option shall
be 100% of the Fair Market Value of a Share on the Grant Date.

 

(b) Restrictions on Transferability. An Option shall not be transferable prior
to the date on which it becomes exercisable unless otherwise determined by the
Board and specified in the Option Agreement. Thereafter, unless otherwise
determined by the Board and specified in the Option Agreement, an Option shall
not be transferable otherwise than (i) by will or the laws of descent and
distribution or (ii) to the spouse, children or grandchildren of the Optionee or
a trust for the exclusive benefit of any such family member, provided, however,
that no such family member shall be permitted to make any subsequent transfer of
any such Options except back to the original Optionee and all Options
transferred to any such family member shall remain subject to all terms and
conditions set forth herein. During the lifetime of the Optionee, an Option
shall be exercisable only by him or by any transferee to whom an Option was
transferred in accordance with subsection (b)(ii). Upon the death of an Optionee
or the transfer in accordance with subsection (b)(ii), the person to whom the
rights shall have been transferred or passed by will or by the laws of descent
and distribution may exercise any Options in accordance with the provisions of
the Plan.

 

2



--------------------------------------------------------------------------------

(c) Periods of Exercise of Options. Subject to Section 9, each Option shall
become exercisable one year after the Grant Date and shall expire ten years
after the Grant Date except as hereinafter provided:

 

(i) In the event an Optionee ceases to be a Non-employee Director for any
reason, any Option then held by such Optionee which is not exercisable at the
time of such cessation shall expire. An Option exercisable on the date of such
cessation shall, except as otherwise provided in Subsection (c)(ii), be
exercisable for the remainder of its term to the extent exercisable as of the
date of such cessation.

 

(ii) In the event of the death of an Optionee, any Option granted to such
Optionee, which has not expired pursuant to subsection (c)(i), shall remain
exercisable for six months after the date of death. An Option exercisable after
the date of death shall be exercisable only to the extent exercisable as of the
date of death and in no event beyond the tenth anniversary of its Grant Date.

 

(d) Payment. Full payment for Shares purchased upon the exercise of an Option
shall be made in cash or, at the election of the person exercising the Option
and subject to the approval of the Board at the time of exercise, by
surrendering, or by the Company’s withholding from Shares purchased, Shares with
an aggregate Fair Market Value, on the date immediately preceding such exercise
date, equal to all or any portion of the option price not paid in cash. Payment
for shares purchased upon the exercise of an Option may also be made pursuant to
a Cashless Exercise.

 

(e) Issuance of Certificates; Payment of Cash. Only whole Shares shall be
issuable upon exercise of Options. Any right to a fractional Share shall be
satisfied in cash. Upon receipt of payment of the option price and any
withholding taxes payable pursuant to subsection (g), the Company shall deliver
to the exercising Optionee a certificate for the number of whole Shares and a
check for the Fair Market Value on the date of exercise of the fractional Share
to which the person exercising the Option is entitled. The Company shall not be
obligated to deliver any certificates for Shares until such Shares have been
listed (or authorized for listing upon official notice of issuance) upon each
stock exchange upon which outstanding Shares of such class at the time are
listed nor until there has been compliance with such laws or regulations as the
Company may deem applicable. The Company shall use its best efforts to effect
such listing and compliance.

 

(f) Date and Notice of Exercise. Except with respect to Cashless Exercises, the
date of exercise of an Option shall be the date on which written notice of
exercise, addressed to the Company at its main office to the attention of its
Secretary, is hand delivered, telecopied or mailed, first class postage prepaid;
provided that the Company shall not be obliged to deliver any certificates for
Shares pursuant to the exercise of an Option until the Company shall have
received payment in full of the option price for such Shares and any withholding
taxes payable pursuant to subsection (g). Each such notice of exercise shall be
irrevocable when given. Each notice of exercise must include a statement of
preference as to the manner in which payment to the Company shall be made
(Shares or cash, a combination of Shares and cash or by Cashless Exercise).

 

(g) Payment of Withholding Taxes. Full payment for the amount of any taxes
required by law to be withheld by the Company upon the exercise of an Option
shall be made, on or before the date such taxes must be withheld, in cash or, at
the election of the person recognizing income upon exercise of the Option and
subject to the approval of the Board, by surrendering, or by the Company’s
withholding from Shares purchased, Shares with an aggregate Fair Market Value on
the date immediately preceding the date the withholding taxes due are determined
equal to all or any portion of the withholding taxes not paid in cash. Payment
for such taxes may also be made pursuant to a Cashless Exercise.

 

(h) Cashless Exercise. In addition to the methods of payment described in
Sections 6(e) and 6(g), an Optionee may exercise and pay for Shares purchased
upon the exercise of an Option through the use of a brokerage firm acceptable to
the Company to make payment to the Company of the option price and any taxes
required by law to be withheld upon exercise of the Option either from the
proceeds of a loan to the Optionee from the brokerage firm or from the proceeds
of the sale of Shares issued pursuant to the exercise of the Option, and upon
receipt of such payment the Company shall deliver the Shares issuable under the
Option exercised to such brokerage firm (a “Cashless Exercise”). Notwithstanding
anything stated to the contrary herein, the date of exercise of a Cashless

 

3



--------------------------------------------------------------------------------

Exercise shall be the date on which the broker executes the sale of exercised
Shares or, if no sale is made, the date the broker receives the exercise loan
notice from the Optionee to pay the Company for the exercised Shares.

 

7. General Terms Regarding Grants of Deferred Common Stock Units.

 

The following provisions shall apply to each Deferred Common Stock Unit:

 

(a) Number of Deferred Common Stock Units Granted. The number of Deferred Common
Stock Units, if any, awarded to a Non-employee Director during any year shall be
that number equal to (x) the dollar worth of Deferred Common Stock Units awarded
to such Non-employee Director during such year divided by (y) the average
closing price of the Common Stock (as reported by the New York Stock Exchange,
any other exchange on which the Shares are listed or any other recognized stock
quotation service) for the year immediately proceeding the year during which
such award is made.

 

(b) Share Distributions. On each date on which the Company makes a Share
Distribution, the Company will pay to each Non-employee Director that amount
equal to (x) the amount of cash or other property paid in such Share
Distribution times (y) the number of Deferred Common Stock Units in such
Non-employee Director’s Account.

 

(c) Deferred Common Stock Unit Accounts.

 

(i) The Committee shall establish an Account on behalf of each Non-employee
Director. The establishment of an Account shall not require segregation of any
funds of the Company or provide any Non-employee Director with any rights to any
assets of the Company, except as a general creditor thereof. A Non-employee
Director shall have no right to receive payment of any amount credited to his
Account except as expressly provided in Section 7(d).

 

(ii) Each Non-employee Director’s Account as of any Grant Date shall consist of
Deferred Common Stock Units credited to the Non-employee Director’s Account.

 

(iii) Periodically (as determined by the Committee), each Non-employee Director
shall receive a statement indicating the amounts credited to and payable from
the Non-employee Director’s Account.

 

(d) Vesting. Each Non-employee Director shall be 100% vested at all times in the
Deferred Common Stock Units credited to such Non-employee Director’s Account.

 

(e) Distributions. The Shares represented by Deferred Common Stock Units
credited to each Non-employee Director’s Account shall be distributed to such
Non-employee Director on the date on which such Non-employee Director ceases for
any reason to be a member of the Board; provided that, upon the death of a
Non-employee Director, such distributions shall be made to the beneficiary
designated by such Non-employee Director or, if no such designation has been
made, or if the beneficiary predeceases the Non-employee Director to the
Non-employee Director’s estate. Each Deferred Common Stock Unit shall be payable
in one Share.

 

(f) Restrictions on Transferability. A Deferred Common Stock Unit shall not be
transferable unless otherwise determined by the Board.

 

(g) Payment of Withholding Taxes. The Company shall have the right to deduct
from any distribution made with respect to any Account any taxes required by law
to be withheld from a Non-employee Director with respect to such payment, and,
shall have the right, in accordance with this Section and Section 11(c), to
require that a portion of a Non-employee Director’s Account distribution (in
cash, Shares or other property) be payable as may be necessary in the opinion of
the Company to satisfy its withholding obligations for the payment of such
taxes.

 

4



--------------------------------------------------------------------------------

8. Adjustments Upon Changes in Capitalization

 

In the event of a stock dividend, stock split, recapitalization, combination,
subdivision, issuance of rights, or other similar corporate change or event,
including a property distribution, sale of assets, spin-off or restructuring of
the Company, the Board shall make an appropriate adjustment in the aggregate
number of Shares issuable under the Plan, the number of Shares subject to each
then outstanding Option and the option price of each then outstanding Option and
the number of Deferred Common Stock Units then outstanding.

 

9. Change in Control.

 

(a) Effect of Change in Control. Notwithstanding anything in the Plan to the
contrary, (i), in the event of a Change in Control of the Company, the Options
granted hereunder shall vest and become immediately exercisable and the Shares
represented by Deferred Common Stock Units credited to each Non-employee
Director’s Account and the Share Distributions and any interest attributable
thereto shall be distributed upon the consummation of a Change in Control ; (ii)
in the event of a Change in Control of the Company as defined in Section
9(b)(iii), the Company may provide in any agreement with respect to such merger
or consolidation that the surviving corporation shall grant options to the
Optionees to acquire shares in such corporation with respect to which the excess
of the fair market value of the share of such corporation immediately after the
consummation of such merger or consolidation over the option price shall not be
less than the excess of the Fair Market Value of the Shares over the Option
price of Options, immediately prior to the consummation of such merger or
consolidation; and (iii) in the event the Company does not survive as an
independent publicly traded company and the Options are not replaced as provided
in Subsection (a)(ii), the Options shall automatically terminate immediately
following such change in control.

 

(b) Definition. For purposes of the Plan, a “Change in Control of the Company”
shall be deemed to have occurred if:

 

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee of other fiduciary holding securities under
an employee benefit plan of the Company or any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, becomes, after the
effective date of the Plan, the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company’s then
outstanding securities;

 

(ii) during any period of twelve consecutive months (not including any period
prior to the effective date of the Plan), individuals who at the beginning of
such period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in any of clauses (i), (iii) and (iv) of this
Section 9(b)) whose election by the Board or whose nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason (other than retirement) to constitute at least a
majority thereof;

 

(iii) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or

 

(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of those
assets comprising at least 40% of the gross fair market value of all of the
Company’s assets; provided that if the shareholders of the Company approve an
agreement for the

 

5



--------------------------------------------------------------------------------

sale or disposition by the Company of its interests in Penn Virginia Resource
Partners, L.P., and those interests comprise at least 40% of the gross fair
market value of all of the Company’s assets, then any such sale or disposition
in and of itself shall not constitute a Change in Control of the Company for
purposes of the Plan.

 

10. Amendments and Termination.

 

The Board may amend, alter, or terminate the Plan, but no amendment, alteration,
or termination shall be made (i) that would impair or adversely affect the
rights of an Optionee under an Option theretofore granted or the rights of a
holder of a Deferred Common Stock Unit theretofore awarded, without the
Optionee’s or the holder’s consent, or (ii) without the approval of the
shareholders if such approval is necessary to comply with any tax, stock
exchange or regulatory requirement, or if the proposed alteration or amendment
would increase the aggregate number of Shares that may be issued pursuant to the
Plan (other than pursuant to Section 8 hereof). Without limiting the foregoing,
the Board may amend or terminate the Plan in any manner that the Board deems
appropriate, if necessary or appropriate to comply with section 409A of the
Code, and any regulations issued thereunder, or other applicable law.

 

11. General Provisions.

 

(a) Compliance with Regulations. All certificates for Shares issued and
delivered under the Plan pursuant to a grant of Shares, pursuant to the exercise
of any Option or pursuant to the award of any Deferred Common Stock Unit shall
be subject to such stock transfer orders and other restrictions as the Board may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Shares are
then listed, and any applicable federal or state securities law, and the Board
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions. The Company shall not be required to
issue or deliver any Shares under the Plan prior to the completion of any
registration or qualification of such Shares under any federal or state law, or
under any ruling or regulation of any governmental body or national securities
exchange, that the Board in its sole discretion shall deem to be necessary or
appropriate.

 

(b) Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required by applicable law or the rules of any
stock exchange on which the Common Stock is then listed; and such arrangements
may be either generally applicable or applicable only in specific cases.

 

(c) Withholding of Taxes. Each Optionee and each holder of a Deferred Common
Stock Unit shall pay to the Company, upon the Company’s request, all amounts
necessary to satisfy the Company’s federal, state and local tax withholding
obligations, if any, with respect to any grant or exercise of an Option, or
award of or distribution made in connection with a Deferred Common Stock Unit,
pursuant to this Plan.

 

(d) Conformity With Law. If any provision of the Plan is or becomes or is deemed
invalid, illegal, or unenforceable in any jurisdiction, or would disqualify the
Plan or any grant under any law deemed applicable by the Board, such provision
shall be construed or deemed amended in such jurisdiction to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Board, materially altering the intent of the Plan, it shall
be stricken and the remainder of the Plan shall remain in full force and effect.

 

(e) Insufficient Shares. In the event there are insufficient Shares remaining to
satisfy all of the Share or Option grants under Section 5 made on the same day,
such grants shall be reduced pro-rata.

 

12. Termination.

 

The Board shall have the right to terminate the Plan at any time. Upon
termination of the Plan, all Options and Deferred Common Stock Units outstanding
under the Plan shall continue pursuant to their respective terms.

 

6